Case: 19-10031    Date Filed: 11/22/2019   Page: 1 of 12


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10031
                         Non-Argument Calendar
                       ________________________

                         Agency No. A077-857-125



EMMANUEL JOSEPH,
                                                                       Petitioner,


                                   versus

U.S. ATTORNEY GENERAL,
                                                                      Respondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                            (November 22, 2019)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

     Emmanuel Joseph, a Bahamian national and Haitian citizen, petitions for

review of the Board of Immigration Appeals’s (“BIA”) decision denying his
              Case: 19-10031     Date Filed: 11/22/2019    Page: 2 of 12


application for cancellation of removal by a lawful permanent resident,

8 U.S.C. § 1229b(b), and denying his motion to remand to the Immigration Judge

for consideration of new evidence. After careful review, we deny the petition in part

and dismiss it in part.

                                          I.

      Joseph is a native of the Bahamas and a citizen of Haiti who entered the United

States as a visitor in 1999 and was adjusted to lawful permanent resident status in

2001. More than ten years later, he was charged as removable based on prior

convictions for burglary and a crime of child abuse. Joseph admitted the two

convictions, and an immigration judge (“IJ”) found him removable based on the

child-abuse conviction. See 8 U.S.C. § 1227(a)(2)(E)(i).

      Joseph then applied for cancellation of removal and submitted various

supporting documents. The documents related to his criminal history; his family

members, community involvement, and employment history; and his efforts at

rehabilitation while in prison. Joseph also testified before an IJ at a merits hearing.

      Regarding his criminal history, the evidence showed that Joseph was

convicted of burglary and child abuse, both third-degree felonies in Florida. The

two convictions arose out of events that occurred on a single night in 2008, when

Joseph was 19 and in high school. That night, Joseph held a gathering at his

residence while his parents were away. During the gathering, he had sexual


                                           2
              Case: 19-10031     Date Filed: 11/22/2019     Page: 3 of 12


intercourse with a 15-year-old girl who had been drinking alcohol, and who later

reported the incident to police. Later that same night, Joseph acted as a lookout

while several friends burglarized a Pizza Hut restaurant.

      Based on this conduct, Joseph was charged with lewd and lascivious battery,

a second-degree felony, and burglary. He pled guilty to the lesser-included offense

of child abuse and to the burglary offense. He was sentenced to probation for both

offenses. In 2012, Joseph was arrested for driving under the influence. The state

decided not to prosecute him, but the arrest resulted in the revocation of his probation

and a sentence of 18 months of imprisonment. He served a total of 11 months, after

which he was placed in ICE custody and then released on bond.

      The IJ denied Joseph’s application for cancellation of removal and ordered

him removed. The IJ first made an adverse credibility finding, stating that there

were inconsistencies within Joseph’s testimony and the evidence of record. The IJ

then concluded that, while Joseph was statutorily eligible for cancellation of

removal, he did not merit cancellation as a matter of discretion.

      The IJ explained that the discretionary cancellation determination involves

balancing positive and negative factors based on the totality of the evidence. Joseph

had “a number of positive factors,” according to the IJ, including long-term

residence in the United States, during which he regularly attended school and

worked to support himself and his mother in the home he and his mother jointly


                                           3
              Case: 19-10031    Date Filed: 11/22/2019    Page: 4 of 12


owned. Other positive factors included Joseph’s support from friends, family, and

employers, his participation in classes during incarceration, and his lack of criminal

history apart from the three incidents discussed above. But, according to the IJ,

Joseph’s case also presented “significant negative factors,” with the most important

being his child-abuse and burglary convictions. The IJ ultimately concluded that the

negative factors “outweigh[ed] the positive” and that Joseph did not merit a

favorable exercise of discretion.

      Joseph appealed to the BIA, challenging the IJ’s credibility determination and

arguing that he merited cancellation of removal as a matter of discretion. Joseph

also filed a motion to remand to the IJ to consider his recent marriage to a United

States citizen and the hardships to his new wife and her child.

      The BIA issued an order dismissing the appeal and denying the motion to

remand. The BIA found it unnecessary to address the IJ’s adverse credibility

determination because it “affirm[ed] the [IJ’s] discretionary denial even assuming

the respondent to be credible.” The BIA then reviewed the positive and negative

equities in Joseph’s case. Joseph had “a number of positive equities,” according to

the BIA, including the length of U.S. residency, his status as a lawful permanent

resident, his family ties in the United States, including his recent marriage, his co-

ownership of a home, his care for his ill mother, and his positive employment history.

On the other side of the equation, “[t]he predominant negative factor is the


                                          4
              Case: 19-10031     Date Filed: 11/22/2019    Page: 5 of 12


respondent’s criminal history.” The BIA reviewed the undisputed facts about

Joseph’s prior convictions for child abuse and burglary and his 2012 arrest for

driving under the influence. The BIA concluded that the criminal conduct was

serious and that, although it was a “close case,” the seriousness of Joseph’s criminal

history outweighed the positive equities. The BIA therefore affirmed the IJ’s denial

of cancellation of removal as a matter of discretion.

       As to the motion to remand, the BIA found that Joseph’s recent marriage did

not “diminish the significance of his criminal history” or tip the balance in his favor.

Accordingly, the BIA concluded that remand was not warranted because Joseph had

failed to make a prima facie showing that he merited cancellation as a matter of

discretion. Joseph now petitions for review of the BIA’s decision.

                                          II.

       We review the BIA’s decision as the final judgment, except to the extent the

BIA expressly agreed with any of the IJ’s findings. Ruiz v. Gonzalez, 479 F.3d 762,

765 (11th Cir. 2007). We review de novo legal and constitutional issues, including

whether we have subject-matter jurisdiction to consider a petition for review. Zhou

Hua Zhu v. U.S. Att’y Gen., 703 F.3d 1303, 1307 (11th Cir. 2013); Ruiz, 479 F.3d at

765.

       Section 1229b(a) gives the Attorney General discretion to cancel the removal

of a lawful permanent resident who is deportable from the United States if the


                                           5
              Case: 19-10031    Date Filed: 11/22/2019   Page: 6 of 12


resident (1) has been lawfully admitted for permanent residence for at least five

years, (2) has resided in the United States continuously for seven years after having

been admitted, and (3) has not been convicted of any aggravated felony. 8 U.S.C.

§ 1229b(a).

      When determining whether an applicant merits a favorable exercise of

discretion, the IJ “is required to balance the positive and adverse matters” on the

record as a whole. Matter of Marin, 16 I. & N. Dec. 581, 584 (BIA 1978), abrogated

in part by Matter of Edwards, 20 I. & N. Dec. 191 (BIA 1990). Positive factors

include

      family ties within the United States, residence of long duration in this
      country (particularly when the inception of residence occurred while
      the respondent was of young age), evidence of hardship to the
      respondent and family if deportation occurs, service in this country’s
      Armed Forces, a history of employment, the existence of property or
      business ties, evidence of value and service to the community, proof of
      a genuine rehabilitation if a criminal record exists, and other evidence
      attesting to a respondent’s good character (e.g., affidavits from family,
      friends, and responsible community representatives).

Id. at 584–85 (emphasis added); Matter of Silva-Trevino, 26 I. & N. Dec. 826, 837

(BIA 2016) (“[A]ny rehabilitation or lack of rehabilitation may be deemed a relevant

factor in the analysis, depending on the evidence presented.”). Negative factors

include “the nature and underlying circumstances of the exclusion ground at issue,

the presence of additional significant violations of this country’s immigration laws,




                                         6
              Case: 19-10031     Date Filed: 11/22/2019     Page: 7 of 12


the existence of a criminal record and, if so, its nature, recency, and seriousness,”

and other evidence of bad character. Matter of Marin, 16 I. & N. Dec. at 584.

      Notably, we lack jurisdiction to review “any judgment regarding the granting

of relief under section . . . 1229b.” 8 U.S.C. § 1252(a)(2)(B)(i). In other words, we

are barred from reviewing “the BIA’s discretionary judgments that grant or deny

petitions for cancellation of removal.” Jimenez-Galicia v. U.S. Att’y Gen., 690 F.3d

1207, 1209 (11th Cir. 2012). Thus, we lack jurisdiction to review the BIA’s

determination that Joseph did not merit a favorable exercise of discretion on his

application for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); Jimenez-

Galicia, 690 F.3d at 1209.

      We may, however, review non-frivolous constitutional claims or questions of

law raised in a challenge to the denial of cancellation of removal. 8 U.S.C.

§ 1252(a)(2)(D); Alvarez Acosta v. U.S. Att’y Gen., 524 F.3d 1191, 1196–97 (11th

Cir. 2008) (stating that we lack jurisdiction to review “garden-variety abuse of

discretion argument[s]” framed as questions of law). “An argument that the agency

applied the wrong legal standard in making a determination constitutes a legal

question.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 799 (11th Cir. 2016). So too does

an “assertion that the agency failed to give reasoned consideration to an issue.” Id.

The BIA “does not give reasoned consideration to a claim when it misstates the

contents of the record, fails to adequately explain its rejection of logical conclusions,


                                           7
              Case: 19-10031     Date Filed: 11/22/2019    Page: 8 of 12


or provides justifications for its decision which are unreasonable and which do not

respond to any arguments in the record.” Id.

      Joseph contends that we retain jurisdiction to review whether the BIA violated

binding precedent by failing to consider his rehabilitation when balancing the

positive and negative equities in this case. He argues that the BIA must address

rehabilitation if an applicant has a criminal history, particularly where, as here, that

criminal history was central to the denial of cancellation relief.

      Here, the BIA did not apply an improper legal standard or fail to give reasoned

consideration to Joseph’s claim. The BIA referenced several of its binding prior

precedents, including Marin and Silva Trevino, and then conducted a review of

positive and negative factors relevant to Joseph’s claim, citing to the IJ’s findings of

fact, the transcript of the merits proceeding, and Joseph’s brief and motion for

remand. Among the positive factors, the BIA noted the length of Joseph’s U.S.

residency, his status as a lawful permanent resident, his family ties in the United

States, including his recent marriage, his co-ownership of a home, his care for his

mother, and his positive employment history. The BIA then reviewed the facts of

his criminal history, ultimately concluding that the seriousness of his criminal

history outweighed the positive equities in the case. See Matter of Marin, 16 I. &

N. Dec. at 584 (stating that the agency is required to “balance the positive and

adverse matters” on the record as a whole).


                                           8
                Case: 19-10031        Date Filed: 11/22/2019       Page: 9 of 12


       Although the BIA did not expressly reference Joseph’s rehabilitation, the BIA

is not required to address each piece of evidence individually. Ayala v. U.S. Att’y

Gen., 605 F.3d 941, 948 (11th Cir. 2010). And the preceding paragraph shows that

the BIA considered the issues raised and announced its decision in a way that

demonstrates that it “heard and thought and not merely reacted.” Id. (quotation

marks omitted).       We cannot say that Joseph’s rehabilitation evidence—taking

classes while incarcerated and not engaging in other criminal conduct1, while

certainly laudable—is so significant that its absence from the BIA’s decision “cast[s]

doubt on whether the [BIA] considered that evidence in the first place.” Ali v. U.S.

Att’y Gen., 931 F.3d 1327, 1336 (11th Cir. 2019) (holding that a BIA decision lacked

reasoned consideration where its “failure to discuss ‘highly relevant’ evidence” led

to illogical conclusions). That omission does not lead us to conclude that the BIA

disregarded its own precedent by failing to consider the totality of the evidence. We

therefore deny the petition in this regard.

       Finally, we may not review simply whether the BIA “fail[ed] properly to

weigh the factual scenario . . . presented.” Alvarez Acosta, 524 F.3d at 1196–97. So

to the extent Joseph maintains that the BIA failed to give proper weight to his




       1
         Joseph casts his net more broadly and asserts that evidence of rehabilitation also includes
“work[ing] two jobs to meet his family obligations.” But it’s not clear that this framing helps him
because the BIA expressly considered that evidence in its decision.
                                                 9
             Case: 19-10031      Date Filed: 11/22/2019    Page: 10 of 12


rehabilitation, we lack jurisdiction to review that argument. See id. Accordingly,

we dismiss the petition in this regard.

                                          III.

      Joseph next argues that the BIA abused its discretion by denying his motion

to remand to consider new evidence of his recent marriage and the resulting hardship

to his wife and her son. Joseph argues that the BIA failed to give reasoned

consideration to the motion because its decision was ambiguous about whether it

relied on the IJ’s adverse credibility finding and it failed to explain why, if the case

was “close,” the new evidence did not tip the scales in his favor.

      When a motion to remand seeks to introduce new evidence, it is treated as a

motion to reopen. Al Najjar v. Ashcroft, 257 F.3d 1262, 1301 (11th Cir. 2001); see

8 C.F.R. § 1003.2(c)(4). We ordinarily review the denial of a motion to reopen an

immigration proceeding for an abuse of discretion. Al Najjar, 257 F.3d at 1302.

      The BIA may deny a motion to reopen for at least three reasons: “1) failure to

establish a prima facie case; 2) failure to introduce evidence that was material and

previously unavailable; and 3) a determination that despite the alien’s statutory

eligibility for relief, he or she is not entitled to a favorable exercise of discretion.”

Id. With regard to the third reason, the BIA will deny a motion to remand “if it

“conclude[s] that [its] decision on the appeal would be the same even if the proffered




                                           10
             Case: 19-10031     Date Filed: 11/22/2019   Page: 11 of 12


evidence were already part of the record on appeal.” Matter of Coelho, 20 I. & N.

Dec. 464, 473 (BIA 1992).

      Where we lack jurisdiction to review a final order of removal, however, we

also lack jurisdiction to review the denial of a motion to reopen that order. Guzman-

Munoz v. U.S. Attorney Gen., 733 F.3d 1311, 1314 (11th Cir. 2013). Because our

jurisdiction to review denials of motions to reopen derives from our jurisdiction to

review final orders, “it follows that the jurisdiction-stripping provisions of

§ 1252(a)(2)(B)(i) must apply to appellate-court review of . . . denials of motions to

reopen.” Id. Otherwise petitioners could evade jurisdictional bars “simply by

raising § 1229(b) arguments on motions to reopen.” Id.

      Here, we see no ambiguity in the BIA’s decision that demonstrates a failure

to give reasoned consideration. In conducting a de novo review of the positive and

negative factors of the case, the BIA specifically addressed Joseph’s new evidence,

including his recent marriage and the fact that an additional hardship to family

members may be present. It then concluded that the negative factors still outweighed

the positive. For purposes of that review, the BIA assumed that Joseph was credible.

It therefore follows the BIA concluded that, even assuming Joseph was credible, its

decision on appeal would be the same even if the new evidence were already part of

the record. See Matter of Coelho, 20 I. & N. Dec. at 473. This was, according to

BIA precedent, a permissible reason to deny the motion to remand. See id.


                                         11
              Case: 19-10031   Date Filed: 11/22/2019   Page: 12 of 12


       The BIA did not need to go further and explain in detail why, if the case was

“close,” the new hardship evidence did not tip the balance in Joseph’s favor. After

all, the BIA described the case as “close” only after considering Joseph’s new

evidence. Despite Joseph’s claims that the BIA was required to do more, we are

satisfied that the BIA considered the issues and announced its decision in terms

sufficient to show that it “heard and thought and not merely reacted.” Ayala, 605

F.3d at 948. And, again, we lack jurisdiction to review arguments about “how the

BIA weighed the facts in the record.” See Jimenez-Galicia, 690 F.3d at 1210.

                                        IV.

       For the reasons stated, we deny the petition for review to the extent Joseph

argues that the BIA failed to apply the proper legal standard or give reasoned

consideration to his case. We dismiss the petition to the extent Joseph challenges

the BIA’s discretionary decision to deny cancellation of removal despite his

statutory eligibility.

       PETITION DENIED IN PART; DISMISSED IN PART.




                                         12